Berdon, J.,
dissenting. I would affirm the Appellate Court on the ground that the trial court failed to furnish a verdict form that would allow the jury to return a verdict in favor of the plaintiffs, Vito A. Rossi and Carolyn A. Rossi, coadministrators of the estate of Gaetano T. Rossi, against only the defendant Savin Brothers, Inc. (Savin), on the second count.. The verdict forms furnished by the trial court only permitted the jury to find in favor of the plaintiffs against both Savin and the defendant William H. Stanback. The second count alleges Savin’s individual negligence in connection with its maintenance of the work site and employee training. The majority opinion does not claim that the evidence was insufficient to support a verdict in favor of the plaintiffs against only Savin on the second count. Instead, it holds that the error in failing to provide separate verdict forms was harmless. I disagree.
*182The trial court instructed the jury as follows: “You will have these four verdict forms and when you determine a verdict, there is only one verdict that you can come out with and you will have to fill out one verdict form corresponding to that verdict.” In essence, the trial court instructed the jury that it could select any one of the verdict combinations, but none of these consisted of a verdict in favor of the plaintiffs and against the defendant Savin on the second count. The jury could well have understood from the trial court’s instructions and the available verdict forms that it did not have the option of finding for the plaintiffs against only Savin. Harry A. Finman & Son, Inc. v. Connecticut Truck & Trailer Services, Co., 169 Conn. 407, 415-16, 363 A.2d 86 (1975) (finding error, without reference to harmful error analysis, based solely on fact that verdict form failed to reflect potential verdict in favor of plaintiff against only one of two defendants although there was a count addressed specifically to that defendant); Hartford v. Anderson Fairoaks, Inc., 7 Conn. App. 591, 597-98, 510 A.2d 200 (1986) (reversing defendants’ verdict because jury interrogatories could have had effect of misleading jury into ignoring two of the possible theories under which plaintiff could have prevailed). I do not believe that the instruction that the majority relies on in its finding of harmlessness, with its erroneous characterization of the two defendants as a unitary “defendant,” diminished the likelihood that the jury was misled.
Accordingly, I agree with the result reached by the Appellate Court and would affirm its judgment.